Citation Nr: 0302977	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-18 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT  HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr.  Senior Counsel 
INTRODUCTION

The veteran served on active duty from June 1975 to September 
1995. 

Preliminary Matters 

In an unappealed February 1996 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta denied the veteran's claim of service connection for 
diabetes mellitus.  In October 1997, the veteran petitioned 
the RO to reopen the claim.  In an August 1998 rating 
decision, the RO denied the claim and the veteran now appeals 
to the Board of Veterans' Appeals (Board). 

A rating decision that is not appealed becomes final and the 
claim may not be reopened unless otherwise authorized.  38 
U.S.C.A. § 7105(c).  The Secretary of VA is authorized to 
reopen such claims only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (2001).

While the RO did not couch its decision in terms of "new and 
material" evidence and did not style the issue in that 
manner in the Statement of the Case (SOC), the RO did cite 
the regulatory provisions pertaining to finality of a RO 
decision.  However any procedural defect regarding notice and 
the opportunity to be heard on the issue is moot because the 
Board's finding on the petition to reopen is favorable to the 
veteran and his interests in the matter are not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Moreover, having carefully reviewed all of the evidence of 
record, the Board is of the opinion that, not only should the 
claim be reopened, the uncontroverted evidence supports the 
grant of service connection for diabetes mellitus.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the matters before 
the Board, further discussion of possible development under 
the VCAA is not necessary.


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied service 
connection for diabetes mellitus; after the veteran was 
notified of the decision and of his procedural and appellate 
rights, he did not file a notice of disagreement and the 
rating decision became final. 

2.  The additional evidence submitted since the February 1996 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Diabetes mellitus had it's onset in service.  


CONCLUSIONS OF LAW

1.  The RO's February 1996 rating decision denying service 
connection for diabetes mellitus became final.   38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for diabetes mellitus and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material 

In a February 1996 rating decision, the RO denied service 
connection for diabetes mellitus.  After the veteran was 
notified of the decision and of his procedural and appellate 
rights, he did not file a notice of disagreement and the 
rating decision became final. 

Applicable law provides that decisions which are unappealed 
become final.  38 U.S.C.A. § 7105(c).  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim that was denied.  38 U.S.C.A. § 5108.  

In determining whether to reopen a finally denied claim, the 
Board must determine whether the claimant has presented new 
and material evidence as defined in 38 C.F.R. § 3.156(a).  
"New and material evidence" is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996). 

At the time of the February 1996 rating decision, the 
evidence of record consisted of the service medical records, 
disclosing: a diagnosis of acanthosis nigrans in January 
1995; high glucose readings of 185 mg/dL and 162 mg/dl in May 
and July 1995, respectively; after a liver biopsy, the 
differential diagnosis included alcoholic and non-alcoholic 
steatohepatitis with non-alcoholic steatohepatitis related to 
diabetes being possible, and the assessment of impaired 
glucose tolerance versus diabetes mellitus in July 1995; 
diabetes mellitus was not diagnosed on retirement examination 
in June 1995.  The post-service evidence consisted of VA 
examinations in November and December 1995 in which there was 
no finding of diabetes mellitus.

In its February 1996 rating decision, the RO denied service 
connection because diabetes mellitus was not shown to be 
present in or after service.  

In connection with the petition to reopen his claim, the 
veteran submitted VA records disclosing: high glucose 
readings of 144 mg/dL and 154 mg/dl in November 1996 and July 
1997, respectively; and, the July 1997 assessment of the new 
onset of diabetes mellitus with symptoms of blurred vision, 
frequent urination and excessive thirst. 

The Board finds that the additional evidence showing 
continued high glucose readings after service, as well as, 
the clinical assessment of the new onset of diabetes mellitus 
constitutes new and material evidence because the evidence 
establishes a link between the high inservice glucose 
readings, resulting in the clinical presentation of diabetes 
after service, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened.

Since the evidence is new and material to reopen the claim, 
the Board can consider the merits of the claim.  

Merits of the Claim 

In April 2001, the veteran testified before the undersigned 
Board member, who is making the final determination of the 
claim.  The veteran stated that he did not drink alcohol. 

In September 2001, because the record contained insufficient 
medical evidence to decide the claim, the Board requested a 
medical opinion from the Veterans Health Administration 
(VHA).  The VHA opinion, dated in April 2002, was rendered by 
physician who, in addition to his duties as the Associate 
Chief of Staff of Ambulatory Care at a VA medical center, is 
an Associate Professor of Medicine, specializing in 
endocrinology. 

In response to the Board's question of the likelihood that 
diabetes mellitus had onset in service, after a review of all 
the pertinent medical evidence, the physician stated that it 
appeared that the actual diagnosis was made in July 1997, 
when the veteran presented with the classical symptoms of 
polydipsia (excess thirst), polyuria and visual blurring, 
twenty-two months after discharge from service.  In addition, 
he found it significant that the veteran had glucose readings 
higher than 126 mg/dL twice in service in May and July 1995, 
as well as, after service in November 1996 and July 1997, 
which meet the criteria for the diagnosis of diabetes 
mellitus, citing a medical report on the diagnosis and 
classification of diabetes mellitus.  

The physician also noted that acanthosis nigrans was 
clinically diagnosed in January 1995 in service, which he 
stated can be associated with an insulin resistant state.  
Finally, he found that, in light of the fact that the veteran 
did not drink alcohol, the diagnosis after the liver biopsy 
was non-alcoholic steatohepatitis, which he stated has always 
been associated with obesity and diabetes. 

The physician then expressed the opinion that, in view of the 
manifestations that were clearly evident in service and then 
the final progression to classical presentation of 
symptomatic hyperglycemia, diabetes was definitely present 
while the veteran was still in the military. 

Service connection may be established for disease incurred in 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  On the basis of 
the VHA opinion which is wholly favorable to the veteran and 
which is uncontroverted, service connection for diabetes 
mellitus is warranted.


ORDER

The application to reopen the claim of service connection for 
diabetes mellitus is granted and service connection for 
diabetes mellitus is granted. 


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

